Citation Nr: 0609358	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-31 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus Type II, prior to June 26, 2002.

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus Type II, effective from June 26, 2002.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from July 1962 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

A February 2002 rating decision granted service connection 
for diabetes mellitus and assigned a 20 percent rating. A 
September 2004 rating decision increased the rating from 20 
to 40 percent, effective from June 26, 2002. Because the 
veteran has disagreed with the initial rating assigned, the 
Board has recharacterized the issue as listed on the title 
page. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development has been completed for the issues decided herein.

2.  Prior to June 26, 2002, the veteran's diabetes mellitus 
Type II was not manifested by use of insulin and a restricted 
diet.  
  
3.  From June 26, 2004 the veteran's diabetes mellitus Type 
II was manifested by no more than use of insulin, a 
restricted diet, and regulation of activities due to diabetic 
complications.
CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus Type II, prior to June 26, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.119, Diagnostic Code 
7913 (2005). 

2.  The criteria for an initial rating in excess of 40 
percent for diabetes mellitus Type II, from June 26, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.119, Diagnostic Code 7913 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The record reflects that through the rating decisions, 
statements of the case and supplements thereto, including in 
particular VCAA letters dated in October 2001, July 2002, and 
September 2003, the appellant has been informed of the 
evidence and information necessary to substantiate the claim, 
the information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. In 
the May 2005 notification letter, the RO requested that the 
appellant provide evidence or information he might have 
pertinent to his appeal. Since the appellant was informed of 
the evidence that would be pertinent to the claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the appellant was on notice of the fact that he 
should submit any pertinent evidence in his possession. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded. Id.  

Consistent with Dingess/Hartman, the file reflects a 
continuous flow of information to the veteran in the rating 
decisions, statement of the case, and supplements thereto, as 
well as VCAA letters and other correspondence, which provided 
notice of what type of information and evidence was needed to 
substantiate his claim for an initial rating, also gave 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability(ies) 
on appeal.  The communications notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him, and notified him of the ratings assignable in this case. 
Any deficits in these notices are no more than non- 
prejudicial error. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). The Board is satisfied that the veteran received 
notice equivalent to that required under of the provisions of 
the VCAA and all pertinent court precedent, and the content 
of the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and more recent 
court precedent. See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the veteran's claim. All identified service medical 
records, and post-service treatment records have been 
associated with the claims file, and the veteran has been 
afforded appropriate VA examinations to assess his 
disability. The veteran and his representative have also 
provided additional evidence and argument in support of his 
claim. Thus, the Board concludes that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim. 
In sum, the appellant has had ample notice of what is 
required to substantiate the claim. Therefore, a decision on 
the merits at this stage, without remand for any additional 
development, is not prejudicial to the appellant. Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II. Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3. In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The veteran's diabetes mellitus type II is currently rated as 
20 percent disabling effective from February 21, 2001, and 40 
percent effective from June 26, 2002, pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913. Under Diagnostic Code 7913 of 
the VA rating schedule, a 20 percent evaluation requires 
insulin and a restricted diet, or; oral hypoglycemic agent 
and restricted diet. A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities. A 60 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated. A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Diagnostic Code 7913 also provides that complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).
. 
The veteran's diabetic complications of cardiomyopathy and 
peripheral neuropathy of the lower extremities are separately 
service connected and rated, and the veteran has not appealed 
these ratings. The evidence does not show that diabetic 
complications of peripheral neuropathy of the upper 
extremities and retinopathy are compensable if separately 
rated, and they are therefore considered part of the diabetic 
process as noted above.

The evidence includes VA outpatient treatment records and 
examinations for diabetes as well as other conditions. 
Although the Board has reviewed all of the evidence, only the 
salient records will be discussed below.

VA outpatient treatment notes from 1998 to June 2001 show 
diagnosis of diabetes mellitus type II, managed by a 
restricted diet and oral hypoglycemic agents. In February 
2001 VA outpatient treatment notes the veteran reported a 
history of non-insulin dependent diabetic disease for 7-8 
years, with numbness in right toes, and difficulty 
controlling his sugar. There was mild diabetic eye disease 
with diplopia. There was numbness and paresthesias or 
tingling sensation radiating down the right lower extremity. 
Physical examination was normal. Neurological examination 
demonstrated bilateral absent ankle reflexes. Pinprick 
sensation was decreased in a stocking distribution. Motor 
strength was 5/5 in legs and thighs. Diagnosis included Type 
II diabetes mellitus for 10 years, complications of mild very 
early diabetic polyneuropathy with no evidence of 
fatigability or incoordination. It was noted that the veteran 
was prone for exacerbations, and amounts of dysfunction was 
not predictable at that time.

A February 2002 rating decision granted service connection 
for diabetes mellitus Type II associated with herbicide 
exposure, assigning a 10 percent rating effective from 
February 21, 2001.

October 2001 to June 2002 VA outpatient treatment notes 
reflect that the veteran was generally grossly noncompliant 
with checking his blood sugar, ignored his diet, and was 
under joint care with the diabetic clinic. He was still on 
oral hypoglycemics for his diabetes mellitus, with restricted 
diets. A June 26, 2002 nursing note for insulin monitoring 
and instructions showed diagnosis of uncontrolled type II 
diabetes and noted that the veteran would be placed on 
insulin therapy with dietary restrictions. Insulin dosage was 
10 units of 70/30 in evening and 20 units in the morning. The 
veteran was instructed that insulin can promote hypoglycemia 
or hyperglycemia if meals are skipped and activity is 
increased, and was encouraged to follow diet guidelines. 

August 2002 VA examination showed the veteran was followed in 
the diabetic clinic. Past medical history was as previously 
noted, with no hospitalizations for uncontrolled diabetes or 
ketoacidosis. He had no hypoglycemic reactions, and reported 
a restricted diabetic diet of 2300 calories a day. He had no 
significant weight fluctuations with usual range from 195 to 
200 lbs. Restrictions in physical activities were due to 
arteriosclerotic heart disease but none specifically related 
to diabetes mellitus. He has a history of mild background 
diabetic retinopathy, with blurred vision, and no vascular 
symptoms in the extremities. There was previous 
atherosclerotic heart disease with history of myocardial 
infarction. Neurologic symptoms were tingling in arms and 
legs. Treatment regimen was 70/30 human insulin twice a day. 
Skin of legs and feet were normal coloration and dry, with no 
evidence of inflammation or ulceration. There was no 
functional impairment of urinary bladder related to diabetes 
mellitus, type II. Diagnoses include diabetes mellitus type 
II, mild diabetic retinopathy, peripheral neuropathy, no 
clinical evidence of diabetic nephropathy, and coronary 
artery disease. Diagnosis on cardiac examination includes 
coronary artery disease, with dilated ischemic 
cardiomyopathy, associated with diabetes, type II diabetes 
mellitus, poorly controlled, and hyperlipidemia. 

VA outpatient treatment notes from June 2002 to May 2004 
showed continued diagnosis and treatment for diabetes 
mellitus type II, and associated disabilities, and treatment 
in podiatry clinic. A January 2004 VA outpatient treatment 
note reported work as a truck driver and driving long 
distances without taking frequent breaks with complaints of 
pain in the legs. The veteran was advised to take frequent 
breaks on long hauls as pain could be due to prolonged 
sitting. April 2004 podiatry notes showed no open lesions or 
gangrene bilaterally. Neurological examination found 
protective sensations present except on bilateral great toes.

Statements from the veteran's treating physicians certify 
that due to his use of insulin three times a day for control 
of diabetes mellitus, he was disqualified under state laws 
from driving a truck for commercial purposes. One physician 
stated that due to neurologic problems, the veteran was 
medically disqualified from operating a truck. The veteran 
attributes diabetes mellitus for termination of his 
employment as a truck driver. In various statements, and in 
most recent February 2006 appellant's brief, the veteran and 
his representative maintain that a higher initial rating is 
warranted. 

In adjudicating this claim, the Board notes that the clinical 
data of record shows that prior to June 26, 2002, other than 
the veteran's use of insulin and a compliant diet, additional 
diabetes mellitus pathology necessary to meet the criteria 
for more than a 20 percent rating is not shown. Specifically 
the disability picture does not reflect use of insulin and 
regulation of activities as required for a 40 percent rating 
or higher. 38 C.F.R. §  4.7, diagnostic code 7913.  

Effective from June 26, 2002, the veteran used insulin, had a 
restricted diet, and was advised to regulate the frequency of 
breaks he took while driving long distances, to avoid 
reported leg pains felt to be associated with his diabetic 
status, warranting no more than a 40 percent rating. Episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or visits to a diabetic care 
provider twice a month have not been shown for a higher 60 
percent rating. 38 C.F.R. § 4.119. The Board has considered 
the applicability of the benefit-of-the-doubt doctrine. 
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 

Finally, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996). The Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus Type II, prior to June 26, 2002 is denied.

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus Type II, effective from June 26, 2002, is denied.


REMAND

The veteran's combined evaluation for his service-connected 
disabilities is 90 percent, which meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a). However, the 
central inquiry is whether the veteran's service-connected 
disabilities prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991). Although the veteran 
was examined, there is no opinion in the record as to this 
issue, and such should be obtained. 

In addition, the appellant has provided conflicting 
information concerning his employment.  It is axiomatic that 
he can not be awarded a total rating if he is employed or can 
be employed in substantially gainful employment.  He has 
variously reported leaving work in the 1990's, and in 2002 
and 2004.  There is some indication that he was a truck 
driver and that he could no longer work once he started 
taking insulin.  Subsequently there was evidence that there 
may be a program allowing for an exemption for diabetic long 
haul drivers.  

Furthermore, he has been requested to provide information 
concerning the termination of his last employment, including 
getting a statement from the employer that he had to leave 
the job secondary to disability, including his diabetes.  He 
has failed to provide such information and has not provided a 
release so that the RO might obtain that information.  
Ultimately, allowance of the claim as to this issue would be 
difficult without such information.  In view of the attempt 
to get a comprehensive picture of his overall medical 
disablement, he will be offered an opportunity to submit this 
information or provide a release form so that the RO might 
seek the information.

In light of the fact that remand for additional evidentiary 
development is otherwise in order, the RO should take 
corrective action relevant to the March 3, 2006, decision by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506, and provide supplemental 
VCAA notice with respect to the TDIU issue. 



Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran not already of 
record, to include VA outpatient records 
from May 2004 to the present for the 
service-connected disabilities.  He 
should provide approximate dates and 
times of treatment or release forms for 
private medical treatment.  Attempts to 
obtain the records should be documented.

2.  The veteran should be contacted and 
asked to provide employment information.  
Specifically, he should provide a date 
certain when he was last engaged in 
substantially gainful employment.  He 
should provide either the name and 
address of the employer for the RO to 
contact, or he should seek a statement 
from the employer that he is no longer 
employed and the reason therefore.

3.  The veteran should be afforded a VA 
examination(s) by a physician or 
physicians with appropriate expertise to 
determine the impact of the service-
connected disabilities on the veteran's 
employability.  The claims files, to 
include a copy of this Remand, must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  Any 
indicated studies should be performed.  
The examiner(s) should identify the 
limitations resulting from each service-
connected disability and provide an 
opinion as to whether the veteran's 
service-connected disabilities are 
sufficiently severe, by themselves, to 
render him unable to maintain any form of 
substantially gainful employment 
consistent with his education and 
industrial background.  The rationale for 
all opinions expressed must also be 
provided.

4.  Then, the RO should readjudicate the 
claim for a TDIU.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


